Title: Abigail Adams to Elizabeth Cranch, 1 October 1787
From: Adams, Abigail
To: Cranch, Elizabeth


        
          october 1 1787
          my dear Eliza
        
        I am very sorry to find by your Mammas Letters that you are unwell. I wish you could have made an excursion with me to have visited your Relations in this country We often talkd of you, and I always told them how good you all were, at which they appeard to be much gratified. Your cousin J Cranch who travelld a great part of the way with us thinks he has a very accurate knowledge of you. I am not sure that if he was in America, he might put a pr of Buckles into his shoes & hold up his Head. he often brought young Hill who formerly studied with your uncle to my mind. he is certainly a Man of talants, but he wants the manner of displaying them to advantage. whilst we were at plimouth we proposed a visit to Horsham about 8 miles distant, but a part of the road only was Turnpike. we inquired if we could go in a carriage, and we were told that we might, but the persons who gave us this advise did not attend to the difference between a coach & a post chaise. We set out in our own carriage & four, but not being a turnpike we took a wrong course and squezd through the narrowest way that a carriage ever past before the hedges on both sides meeting, I expected every moment when the coach man & postilion would have shared the fate of Absolom. about 2 miles before we came to the House we were compleatly stoped a Good man seeing our difficulty advised to pass through two wheet feilds, but there we were obliged to dismount and leave the carriage for the Servants to get on as well as they could. the lane which led to the House was so wet and Springy that we could not walk it without being over our Shoes, & this as I had Silk on was not quite so convenient, & through the Fields the hedges which we had to climb over were so high that it was totally impracticable to attempt. mr J Cranch who had never been at the place before, Scrachd his head & Scolded his cousin for permitting the road to be so obstructed, but finding a Gate Sampson like he lifted it from the hinges & made it serve for a Ladder to pass over the hedges, but still we could not avoid near a mile of wet & mud. we were determined however not to give out, tho the weather was very Hot. Miss Palmer who by our long detention & struggl, had got intelligence of our comeing came out with Pattens for us & met us half way. She accosted us with affibilyty and welcomd us with politeness. her manners were easy and unaffected, her countanance full of sensibility, and Sprightliness her form Geenteel her face more pleasing than Beautifull. I could trace many Lines of her Brother, to whose memory she still paid a tributary Tear— the Brother with whom she lives I did not see, but all Relations & acquaintance alike represent him as the merest clown in nature. I was sorry he was absent, as I could scarcly credit that such a Brother as you knew & such a sister as I saw, could be from the same stock with this cimon. the house is a tidy decent farm House retird from all the world beside & there is a good Farm, but it is a Life Rent. by the Time we had rested ourselves the carriage got up by taking out the horses & drawing the coach by hand. we could only stay an hour and we parted with mutual regreet I believe returning an other road we took a guide and were obliged to dismount only once, but steep precipices rocks Bogs & hedges put us every moment in Bodily fear, and we were the first coach & four that ever attempted Horsham House. we should all have mounted on Horse back & then we should have Succeeded to our wishes—
        A Adams
      